United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3094
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Joaquin I. Foy,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 4, 2000
                                Filed: August 9, 2000
                                    ___________

Before BEAM, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Joaquin I. Foy, who is confined at the United States Medical Center for Federal
Prisoners at Springfield, Missouri, and who remains untried on a 1997 charge, appeals
the district court’s1 judgment entered after a hearing on the government’s petition to
determine Foy’s mental condition. Having reviewed counsel’s brief filed pursuant to
Anders v. California, 386 U.S. 738 (1967), as well as Foy’s two pro se supplemental
briefs, we affirm as not clearly erroneous the district court’s finding that clear and

      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
convincing evidence established Foy’s commitment under 18 U.S.C. § 4246 was
appropriate. See United States v. Steil, 916 F.2d 485, 488 (8th Cir. 1990). Having
also reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues for appeal and therefore grant counsel’s motion to withdraw. The
judgment of the district court is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-